In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  
No.  14-­‐‑2604  
DAVID  A.  SCHLEMM,  
                                                               Plaintiff-­‐‑Appellant,  
                                          v.  

EDWARD   F.   WALL,   Secretary,   Wisconsin   Department   of   Cor-­‐‑
rections,  et  al.,  
                                              Defendants-­‐‑Appellees.  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                      for  the  Western  District  of  Wisconsin.  
          No.  11-­‐‑cv-­‐‑272-­‐‑wmc  —  William  M.  Conley,  Chief  Judge.  
                           ____________________  

       SUBMITTED  APRIL  7,  2015  —  DECIDED  APRIL  21,  2015  
                    ____________________  

   Before   EASTERBROOK,   WILLIAMS,   and   HAMILTON,   Circuit  
Judges.  
     EASTERBROOK,   Circuit   Judge.   David   Schlemm,   a   member  
of  the  Navajo  Tribe,  has  been  imprisoned  in  Wisconsin  since  
1999.  In  this  suit  under  the  Religious  Land  Use  and  Institu-­‐‑
tionalized   Persons   Act   (RLUIPA   or   the   Act),   42   U.S.C.  
§§  2000cc  to  2000cc–5,  Schlemm  seeks  an  order  requiring  the  
prison  system  to  accommodate  some  of  his  religious  practic-­‐‑
2                                                                No.  14-­‐‑2604  

es.  The  district  court  dismissed  some  of  his  claims  for  failure  
to   exhaust   intra-­‐‑prison   remedies,   see   2014   U.S.   Dist.   LEXIS  
78601  at  *19–26  (W.D.  Wis.  June  10,  2014),  and  we  affirm  that  
aspect  of  the  decision  without  any  need  to  add  to  the  district  
judge’s   analysis.   Schlemm’s   arguments   under   the   Constitu-­‐‑
tion’s   First   and   Fifth   Amendments   (applied   to   the   states   by  
the  Fourteenth)  we  bypass,  because  the  Act  provides  greater  
protection.   But   Schlemm   has   solid   arguments   on   the   two  
statutory   claims   on   which   he   exhausted   all   administrative  
remedies.  
     Each   autumn   members   of   the   Navajo   Tribe   celebrate   a  
Ghost   Feast,   part   of   a   harvest   celebration   that   honors   the  
dead  through  dancing,  praying,  and  eating  traditional  foods.  
Wisconsin   concedes   that   this   celebration   is   religious   in   na-­‐‑
ture,   and   the   state   does   not   contest   Schlemm’s   contention  
that  he  sincerely  believes  that  the  “traditional  foods”  should  
include  game  meat  (venison).  The  prison  system  nonetheless  
has   rejected   Schlemm’s   request   for   game   meat   or   even  
ground  beef  to  be  included  in  Indian  tacos  (meat,  shredded  
lettuce,  tomatoes,  and  onions  in  frybread  shells).  Defendants  
rejected   Schlemm’s   offer   to   secure   a   sealed   platter   of   ac-­‐‑
ceptable  game  meat  from  an  outside  vendor.  The  prison  has  
told   Schlemm   to   use   stew   from   the   regular   cafeteria   line—
and   this   even   though   the   prison   system   permits   Jewish   in-­‐‑
mates  to  have  outside  vendors  furnish  sealed  Seder  platters  
for   Passover   and   permits   participants   in   monthly   sweat  
lodge  ceremonies  to  import  packets  of  appropriate  foods.  
   Defendants   maintain   that   serving   venison   would   be   too  
expensive,   would   exceed   the   capacity   of   institutional   kitch-­‐‑
ens   (which   unlike   restaurants   are   not   set   up   to   serve   indi-­‐‑
vidually  selected  meals),  and  would  violate  a  statewide  rule  
No.  14-­‐‑2604                                                                                  3  

limiting  prison  foods  to  those  inspected  and  certified  by  the  
United  States  Department  of  Agriculture.  The  prison  system  
offers  Kosher  and  Halal  foods  but  does  not  allow  any  inmate  
to  pick  a  particular  menu  (with  the  apparent  exception  of  the  
Seder  platters  and  sweat  lodge  packets).  
    The  Act  provides:  
    No   government   shall   impose   a   substantial   burden   on   the   reli-­‐‑
    gious   exercise   of   a   person   residing   in   or   confined   to   an   institu-­‐‑
    tion,  …  even  if  the  burden  results  from  a  rule  of  general  applica-­‐‑
    bility,   unless   the   government   demonstrates   that   imposition   of  
    the  burden  on  that  person—  
         (1)   is   in   furtherance   of   a   compelling   governmental   interest;  
         and  
         (2)  is  the  least  restrictive  means  of  furthering  that  compelling  
         governmental  interest.  

42   U.S.C.   §2000cc–1(a).   The   district   court   granted   summary  
judgment   to   the   prison   system,   ruling   that   the   absence   of  
venison   for   the   Ghost   Feast   does   not   impose   a   “substantial  
burden”   on   Schlemm’s   religious   exercise.   The   court   added  
that  if  this  is  wrong  Schlemm  still  loses,  because  the  state  has  
a  “compelling  governmental  interest”  in  holding  down  costs  
and   using   USDA-­‐‑inspected   meats,   and   that   requiring  
Schlemm  to  eat  whatever  the  kitchen  is  serving  is  the  “least  
restrictive   means”   of   furthering   those   interests.   2014   U.S.  
Dist.  LEXIS  78601  at  *30–36.  
    Summary  judgment  requires  the  court  to  take  all  disput-­‐‑
ed  material  facts  in  the  light  most  favorable  to  the  party  op-­‐‑
posing   the   motion.   Schlemm   testified   by   deposition   that  
game  meat  during  the  Ghost  Feast  is  important  to  him  as  a  
religious   matter;   declarations   from   other   practitioners   of  
Navajo   rites   and   traditions   support   that   view.   The   district  
4                                                                  No.  14-­‐‑2604  

court   thought   this   inadequate   to   establish   that   lack   of   veni-­‐‑
son  imposes  a  substantial  burden,  as  we  defined  that  phrase  
in  Eagle  Cove  Camp  &  Conference  Center,  Inc.  v.  Woodboro,  734  
F.3d  673,  680  (7th  Cir.  2013):  to  be  substantial,  a  burden  must  
be   “one   that   necessarily   bears   direct,   primary,   and   funda-­‐‑
mental   responsibility   for   rendering   religious   exercise   …   ef-­‐‑
fectively   impracticable.”   If   that   were   the   standard,   then  
Schlemm  would  lose,  for  he  still  could  dance  and  pray  dur-­‐‑
ing  the  Ghost  Feast.  But  two  later  decisions  of  the  Supreme  
Court—Holt   v.   Hobbs,   135   S.   Ct.   853   (2015),   and   Burwell   v.  
Hobby   Lobby   Stores,   Inc.,   134   S.   Ct.   2751   (2014)—articulate   a  
standard  much  easier  to  satisfy.  
      Holt,  a  Muslim  confined  in  a  state  prison,  believes  that  he  
must   wear   a   beard.   Although   he   believes   that   his   faith   for-­‐‑
bids   any   shaving   or   trimming   of   the   beard,   he   acknowl-­‐‑
edged   the   prison’s   concern   about   hiding   contraband   in   a  
long   beard   and   proposed   a   compromise:   a   beard   one-­‐‑half-­‐‑
inch  long.  The  prison  rejected  even  that  accommodation,  but  
the  Supreme  Court  held  that  the  Act  entitles  Holt  to  have  a  
short  beard.  It  concluded  among  other  things  that  Holt  “easi-­‐‑
ly   satisfied”   (135   S.   Ct.   at   862)   the   “substantial   burden”   re-­‐‑
quirement   because   shaving   “seriously   violates   his   religious  
beliefs”  (ibid.,  quoting  from  Hobby  Lobby).  The  Court  did  not  
ask   whether   a   requirement   to   be   clean-­‐‑shaven   would   make  
adherence  to  Islam  “effectively  impracticable”,  the  language  
of  Eagle  Cove.  As  the  Court  noted  in  Holt,  the  Act  covers  “any  
exercise  of  religion,  whether  or  not  compelled  by,  or  central  
to,   a   system   of   religious   belief.”   42   U.S.C.   §2000cc–5(7)(A).  
Eagle  Cove  effectively  limits  the  Act  to  those  beliefs  or  prac-­‐‑
tices   that   are   “central”   to   religious   beliefs;   its   approach   did  
not  survive  Hobby  Lobby  and  Holt.  
No.  14-­‐‑2604                                                                 5  

    The   Supreme   Court’s   formulation   leaves   a   lot   of   uncer-­‐‑
tainty.  How  is  a  court  to  tell  whether  a  given  restriction  “se-­‐‑
riously”   violates   or   contradicts   religious   beliefs?   What,   in-­‐‑
deed,   does   “seriously”   mean?—more   than   “modestly”   and  
less  than  “overwhelmingly,”  but  there’s  a  lot  of  space  in  that  
range.   Schlemm   says   that   inability   to   eat   game   meat   at   the  
Ghost  Feast  has  a  serious  effect,  and  the  record  is  not  so  lop-­‐‑
sided   as   to   permit   that   contention’s   rejection   on   summary  
judgment.   That   Schlemm   proposed   a   compromise   (ground  
beef)   does   not   scuttle   his   claim,   any   more   than   Holt’s   pro-­‐‑
posed  compromise  (a  short  beard)  did.  
    The   parties   have   not   joined   issue   on   how   to   distinguish  
“serious”  from  other  effects.  For  now  it  is  enough  to  say  that  
the   district   court   erred   by   rejecting   Schlemm’s   position   on  
this  paper  record.  Only  two  other  courts  of  appeals  have  ad-­‐‑
dressed  the  question  whether  denying  access  to  “traditional  
foods”  for  a  religious  celebration  imposes  a  substantial  bur-­‐‑
den   on   religion.   Both   reached   the   same   conclusion   we   do:  
the   prison   system   is   not   entitled   to   summary   judgment.  
Haight  v.  Thompson,  763  F.3d  554,  564–67  (6th  Cir.  2014);  Ab-­‐‑
dulhaseb  v.  Calbone,  600  F.3d  1301,  1319–20  (10th  Cir.  2010).  
     The   district   court’s   fallback   holding   that   the   state   has   a  
“compelling”  interest  in  the  “least  restrictive”  way  to  resolve  
a  request  for  Schlemm’s  proposed  accommodation  is  unten-­‐‑
able.  Saving  a  few  dollars  is  not  a  compelling  interest,  nor  is  
a  bureaucratic  desire  to  follow  the  prison  system’s  rules.  The  
Act   requires   prisons   to   change   their   rules   to   accommodate  
religious  practices;  rules’  existence  is  not  a  compelling  obsta-­‐‑
cle   to   change.   The   prison   system   in   Holt   had   a   rule   against  
beards,  but  the  Court  deemed  it  an  inadequate  answer  to  the  
inmate’s  request.  
6                                                                    No.  14-­‐‑2604  

     The   prison   system’s   insistence   on   USDA-­‐‑inspected   meat  
hints  at  a  potentially  compelling  justification:  safe  food.  But  
for  that  justification  to  be  “compelling”  and  the  means  “least  
restrictive,”  the  prison  system  would  have  to  prove  that  (a)  
all  meats  not  inspected  by  the  USDA  are  unsafe,  and  (b)  no  
USDA-­‐‑inspected   venison   products   are   available.   The   Court  
stressed   in   Holt   that   the   prison   system   has   the   burdens   of  
production   and   persuasion   on   the   compelling-­‐‑interest   and  
least-­‐‑restrictive-­‐‑means  defenses.  The  Act  “requires  the  [pris-­‐‑
on]  not  merely  to  explain  why  it  denied  the  exemption  but  to  
prove   that   denying   the   exemption   is   the   least   restrictive  
means   of   furthering   a   compelling   governmental   interest.”  
135  S.  Ct.  at  864.  Wisconsin  has  not  offered  any  evidence  to  
show   that   no   USDA-­‐‑inspected   game   meats   are   available—
and  the  fact  that  venison  is  widely  sold  in  supermarkets  and  
served   in   restaurants   shows   that   it   can   be   safe   for   human  
consumption.   It   is   difficult   for   us   to   believe   that   Wisconsin  
would   be   unable   to   find   game   meats   that   could   be   served  
without  danger  to  the  prisoners;  certainly  we  cannot  indulge  
such  an  assumption  on  an  empty  record.  
      Wisconsin  fears  that  every  prisoner  would  demand  a  re-­‐‑
ligious   diet   that   requires   daily,   person-­‐‑specific   preparation  
so   expensive   that   in   the   aggregate   the   costs   of   compliance  
would   be   crippling   and   the   need   to   avoid   them   “compel-­‐‑
ling.”   But   it   has   not   tried   to   estimate   what   it   would   cost   to  
honor   Schlemm’s   request;   expense   may   be   negligible   if   he  
finds  a  vendor  to  provide  a  sealed  platter  of  food  acceptable  
for  the  Ghost  Feast.  The  prison’s  willingness  to  allow  exter-­‐‑
nal  platters  for  Passover  and  sweat  lodges  makes  it  hard  to  
credit   an   argument   that   any   culinary   accommodation   will  
bring  the  prison’s  administration  to  its  knees.  If  the  Church  
of   the   New   Song   makes   a   comeback   (its   sacraments   were  
No.  14-­‐‑2604                                                              7  

said   to   be   chateaubriand   and   sherry),   officials   might   have  
good   reason   to   question   the   sincerity   of   these   beliefs.   See,  
e.g.,  Goff  v.  Graves,  362  F.3d  543  (8th  Cir.  2004).  But  they  do  
not   question   the   sincerity   of   Schlemm’s.   On   this   record   the  
cost  of  accommodating  Navajo  inmates  appears  to  be  slight,  
and   the   costs   of   accommodating   other   inmates’   requests  
(should  any  be  made)  can  be  left  to  future  litigation.  
     Schlemm  exhausted  his  administrative  remedies  on  a  se-­‐‑
cond  request  for  accommodation.  He  wants  to  wear  a  multi-­‐‑
colored   headband   or   bandana   while   praying   or   meditating  
in  his  cell  and  during  group  religious  ceremonies  such  as  the  
sweat   lodge.   The   prison   allows   solid   white   and   solid   black  
religious   headgear,   but   not   any   other   color.   The   district  
judge   assumed   that   the   prison’s   rules   impose   a   substantial  
burden  on  Schlemm’s  religious  practices  but  concluded  that  
the   prison’s   restrictions   are   the   least   restrictive   means   to  
achieve  its  compelling  interest  in  preventing  gang  members  
from   identifying   themselves.   2014   U.S.   Dist.   LEXIS   78601   at  
*36–39.   Before   the   Act’s   adoption,   we   sustained   a   prison’s  
ban   on   colored   headgear.   Young   v.   Lane,   922   F.2d   370,   376  
(7th   Cir.   1991).   The   district   judge   thought   that   curtailing  
gang  identification  remains  a  compelling  interest.  
   Once  again  we  conclude  that  Wisconsin  is  not  entitled  to  
summary  judgment.  It  has  asserted  a  need  to  suppress  gang  
identifications   but   has   not   offered   evidence   that   Schlemm’s  
proposed   accommodation   would   undermine   that   interest.  
The   prison   system   does   not   contend   that   any   given   gang’s  
members  are  unaware  of  which  other  prisoners  belong  to  the  
same   gang.   The   ban   on   colored   headwear   apparently   is   de-­‐‑
signed   to   reduce   any   gang’s   adherents’   ability   to   advertise  
their   status   to   non-­‐‑members.   We   say   “reduce”   rather   than  
8                                                               No.  14-­‐‑2604  

“eliminate,”  because  Wisconsin   does  not  compel  inmates  to  
remove   gang-­‐‑related   tattoos   and   has   only   limited   ability   to  
police   a   ban   on   gang-­‐‑related   speech   and   hand   signals.   Be-­‐‑
cause   gang   information   may   be   widely   available   already,   it  
is  difficult  to  depict  as  “compelling”  a  desire  to  cut  out  one  
potential  means  of  identification.  
     More   than   that:   Schlemm’s   headband   is   not   a   plausible  
means   of   signaling   gang   membership,   because   he   has   of-­‐‑
fered  to  limit  its  use  to  his  cell  (where  few  other  inmates  will  
see  it)  or  group  religious  ceremonies  and  to  wear  only  colors  
not  associated  with  any  gang  in  the  prison.  He  asserts,  with-­‐‑
out  contradiction  from  defendants,  that  red  is  the  only  gang-­‐‑
signifying  color  at  the  prison  where  he  is  currently  confined.  
He   proposes   to   wear   a   headband   with   earth   tones   (such   as  
blues   and   greens)   that   no   one   would   understand   as   gang-­‐‑
related.   On   this   record,   we   must   accept   Schlemm’s   submis-­‐‑
sions,  which  if  true  show  that  the  prison  does  not  have  any  
interest,   let   alone   a   compelling   one,   in   forbidding   a   head-­‐‑
band  that  carries  religious  significance.  The  prison’s  position  
is  slightly  better  with  respect  to  group  ceremonies  than  with  
respect  to  in-­‐‑cell  use,  but  as  long  as  the  headband  is  free  of  
any  gang  significations  it  is  hard  to  see  a  “compelling”  need  
to  prohibit  its  use.  
    Wisconsin   may   be   able   to   produce   better   evidence   at   a  
trial   or   undermine   Schlemm’s   evidentiary   submissions.   Be-­‐‑
cause  resolving  his  claims  may  require  evidence  that  a  pris-­‐‑
oner  will  find  it  hard  to  obtain  and  present,  the  district  court  
should   seriously   consider   recruiting   counsel   to   assist  
Schlemm.  See  Pruitt  v.  Mote,  503  F.3d  647  (7th  Cir.  2007)  (en  
banc).  And  pending  the  final  resolution  of  this  litigation,  the  
court   should   issue   a   preliminary   injunction   entitling  
No.  14-­‐‑2604                                                                9  

Schlemm  to  wear  a  headband  in  his  cell  and  during  religious  
ceremonies   (provided   that   the   headband   does   not   contain  
any  red),  and  have  a  supply  of  venison  for  the  Ghost  Feast.  
        The   judgment   is   affirmed   to   the   extent   it   rejects   some  
claims  as  unexhausted  and  entitles  two  of  the  defendants  to  
dismissal   because   they   were   not   involved   in   the   contested  
decisions.  Otherwise  the  judgment  is  reversed,  and  the  case  
is   remanded   for   further   proceedings   consistent   with   this  
opinion.